DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 11-17, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2015/0017791 (hereinafter referred to as Ohashi).
Ohashi, in the abstract, and in [0072]-[0074], [0082], discloses a composition that includes an organic solvent, and the 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 moiety, and discloses it as an isocyanurate, and also discloses the claimed chemical formula (2) as bis(methylthio)propane which is same as the S-(R1E)-S structure and form recurring units of a polymer, and is the same claimed formula recited as formula I, see below,

    PNG
    media_image2.png
    289
    509
    media_image2.png
    Greyscale

and teaches the same claimed functional groups “-O-ʺ, and “-OH-“, and (CH2)o-(S)p-(CH2)q  structure, as disclosed above, and is a resist underlayer composition (claims 1-8). Ohashi, in [0050], and [0052]-[0053], discloses that the compound including its polymer has a weight average molecular weight of about 1000, and the 0C, followed by forming a photoresist layer atop the resist underlayer, and exposing and developing the photoresist layer to form a resist pattern which is used as the mask to transfer the pattern to the underlying layers (both resist underlayer and layers on the substrate) subsequently (claims 15-17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2015/0017791 (hereinafter referred to as Ohashi) in view of U. S. Patent Application Publication No. 2011/0319559 (hereinafter referred to as Kania).
Ohashi is discussed in paragraph no. 3, above.
Ohashi teaches the same claimed isocyanurate structure and bis(ethylenethiol) recurring units, see below,


    PNG
    media_image2.png
    289
    509
    media_image2.png
    Greyscale
.
	The difference between the claims and Ohashi is Ohashi does not disclose that the R group between the “S” is substituted with the functional groups recited in claims 9 or 10.
	Kania, in the abstract, discloses the polymer that has isocyanurate and polythiol recurring units, and in paragraph no. [0016], discloses that the R group between the “S” groups (thiols) can be substituted methylene groups i.e., the alkylenes can have pendant groups such “OH”.
	Therefore, it would be obvious to a skilled artisan to modify Ohashi by employing the polythiol that has pendant/substituents .
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2015/0017791 (hereinafter referred to as Ohashi) in view of U. S. Patent No. 3,660,088 (hereinafter referred to as Lundsager).
Ohashi, in the abstract, and in [0072]-[0074], [0082], discloses a composition that includes an organic solvent, and the claimed structure of the 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 moiety, and discloses it as an isocyanurate, and also discloses the claimed chemical formula (2) as bis(methylthio)propane which is same as the S-(R1E)-S 

    PNG
    media_image2.png
    289
    509
    media_image2.png
    Greyscale

and teaches the same claimed functional groups “-O-ʺ, and “-OH-“, and (CH2)o-(S)p-(CH2)q  structure, as disclosed above, and is a resist underlayer composition (claim 18). 
	The difference between the claims and Ohashi is Ohashi does not disclose that the E group includes the claimed functional groups.
	Lundsager, in col 2, lines 71-75, and in col 3, lines 1-2, and in col 6, lines 20-33, discloses polythiol structural units included in 
	Therefore, it would be obvious to a skilled artisan to modify Ohashi by employing the claimed nucleophilic groups as the functional group as taught by Lundsager, because Lundsager, in col 6, lines 10-19, and in col 7, lines 25-36, discloses that using polythiols with the claimed functional groups enable the formation of a composition that has maximum strength, solvent resistance, creep resistance, heat resistance and Ohashi does not preclude the inclusion of the claimed nucleophilic functional groups.
Response to Arguments
Applicant's arguments filed December 23, 2021, with respect to claims 1-3, and 5-17, have been fully considered but they are not persuasive.  The 35 U.S.C. 102 and 103 rejections made in the previous office action are maintained.  With respect to applicant’s argument that Ohashi does not disclose the claimed X groups (electrophile) and that Ohashi teaches a propene group at .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 21, 2022.